Citation Nr: 1020954	
Decision Date: 06/07/10    Archive Date: 06/21/10

DOCKET NO.  06-06 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Phoenix, Arizona


THE ISSUE

Entitlement to an initial, compensable rating for status post 
bilateral plantar fasciitis release.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Dan Brook, Counsel




INTRODUCTION

The Veteran had active service from July 1984 to July 2004.

This appeal to the Board of Veterans' Appeals (Board) arose 
from an August 2004 rating decision in which the RO, inter 
alia, granted service connection and assigned an initial 0 
percent (noncompensable) rating, for status post bilateral 
plantar fasciitis release, effective August 1, 2004.  The 
Veteran filed a notice of disagreement (NOD) with the 
assigned rating in July 2005, and the RO issued a statement 
of the case (SOC) in December 2005.  The Veteran filed a 
substantive appeal (via a VA Form 9, Appeal to Board of 
Veterans' Appeals) in February 2006.

Pursuant to the Veteran's request, a hearing before a 
Veterans Law Judge at the RO was scheduled for April 12, 
2007.  The Veteran did not appear for the scheduled April 
2007 hearing, and the claims file reflects nothing further 
from the Veteran pertaining to a hearing.  In December 2008, 
his service representative submitted to the Board a brief on 
his behalf.  Hence, the Veteran's request for a hearing is 
deemed withdrawn.   See 38 C.F.R. § 20.704(e) (2009).

In January 2009, the Board remanded the claim to the RO, via 
the Appeals Management Center (AMC) in Washington, DC, for 
additional development.  After accomplishing additional 
action, the RO continued the denial of the claim (as 
reflected in a January 2010 supplemental SOC (SSOC), and 
returned the matter to the Board for further appellate 
consideration.

Because the appeal involves a request for a higher initial 
rating following the grant of service connection, the Board 
has characterized the claim on appeal in light of Fenderson 
v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial 
rating claims from claims for increased ratings for already 
service-connected disability).




FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim on appeal have been accomplished.

2.  The Veteran's has been manifested by no more than mild 
impairment with pain on use and limitation in standing; 
moderate impairment with weight bearing line over or medial 
to the great toe, inward bowing of the tendo achillis, and 
pain on manipulation of the feet has not been shown.  

3.  At no point has the Veteran's service-connected status 
post bilateral plantar fasciitis release has not reflected so 
exceptional or so unusual a disability picture as to invoke 
the procedures for assignment of a higher rating on an extra-
schedular basis.


CONCLUSION OF LAW

The criteria for an initial, compensable rating for status 
post bilateral plantar fasciitis release are not met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.20, 4.71a, Diagnostic 
Code 5276 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. 
§ 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 have been revised, in part.  See 73 Fed. Reg. 23,353- 
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this appeal, after the award of service connection, and 
the Veteran's disagreement with the initial rating assigned,  
the December 2005 SOC set forth the criteria for higher 
ratings for bilateral plantar fasciitis (rated as analogous 
to bilateral pes planus).  Thereafter, a June 2009 post-
rating letter provided notice to the Veteran regarding what 
information and evidence was needed to substantiate the claim 
for a higher rating, what information and evidence must be 
submitted by the appellant, and what information and evidence 
would be obtained by VA; this letter also provided the 
Veteran with information pertaining to the assignment of 
disability ratings and effective dates, as well as the type 
of evidence that impacts those determinations, consistent 
with Dingess/Hartman.   After issuance of the above-described 
notice and opportunity for the Veteran to respond, the 
January 2010 SSOC reflects readjudication of the claim.   
Hence, the Veteran is not shown to be prejudiced by the 
timing of this notice.  See Mayfield v. Nicholson, 20 Vet. 
App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
in an SOC or SSOC, is sufficient to cure a timing defect).  

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters herein decided.   Pertinent medical 
evidence associated with the claims file consists of the 
report of a May 2004 QTC medical examination, along with 
various written statements provided by the Veteran, and by 
his representative on his behalf.  The Board also finds that 
no further RO action on this matter, prior to appellate 
consideration, is warranted.

The Board notes that, following the Veteran's failure to 
report to VA examinations scheduled for July 2009 and August 
2009, the RO did not obtain and associate with the claims 
file copies of the notices of the date and time of the 
examinations, as instructed in the January 2009 remand; 
rather, the RO included in the record copies of notations 
indicating that the Veteran had been contacted in writing as 
to the date and time of the July 2009 examination, and that 
he had been contacted by telephone regarding the date and 
time of the August 2009 examination, and had specifically 
indicated that he would report to this latter examination.  
However, the Veteran is not prejudiced by the RO's action in 
this regard.  As indicated, the Board (like the RO) is 
evaluating the Veteran's bilateral plantar fasciitis on the 
basis of the evidence of record, which is appropriate for an 
initial rating claim (culminating from an original claim).  
See  38 C.F.R. § 3.655(a),(b) (2009).  Moreover, as Veteran 
has not provided any good cause reason for failing to report 
to the scheduled VA examinations, further remand to afford 
the Veteran another opportunity to be examined is not 
warranted.  38 C.F.R. § 3.655(a).   

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the 
RO/AMC, the Veteran has been notified and made aware of the 
evidence needed to substantiate the claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield,  20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).

II.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4. Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making 
disability evaluations. See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where, as here, the question for consideration is entitlement 
to a higher initial rating, evaluation of the medical 
evidence from the grant of service connection to consider the 
appropriateness of "staged rating" (assignment of different 
ratings for distinct periods of time, based on the facts 
found) is required.  Fenderson, 12 Vet. App. at 126.

In this case, the RO assigned an initial, noncompensable 
rating for the Veteran's plantar fasciitis pursuant to 38 
C.F.R. § 4.71a, Diagnostic Code 5299-5276.   Hyphenated 
diagnostic codes are used when a rating under one code 
requires use of an additional diagnostic code to identify the 
basis for the rating.  38 C.F.R. § 4.27.  Here, the 
hyphenated diagnostic code indicates an unlisted orthopedic 
disorder (Diagnostic Code 5299) rated, by analogy, under the 
criteria for acquired flatfoot (Diagnostic Code 5276).  See 
38 C.F.R. § 4.20.

Pursuant to Diagnostic Code 5276, a 0 percent 
(noncompensable) rating is assigned for mild symptoms of pes 
planus that are relieved by build-up shoe or arch support.  A 
10 percent rating is assigned for moderate symptoms of pes 
planus, to include weight bearing line over or medial to the 
great toe, inward bowing of the tendo achillis, pain on 
manipulation and use of the feet, bilateral or unilateral.  A 
20 percent (unilateral) or 30 percent (bilateral) rating is 
assigned for severe symptoms of pes planus to include 
objective evidence of marked deformity (pronation, abduction, 
etc.), accentuated pain on manipulation and use, indication 
of swelling on use, or characteristic callosities.  A 30 
percent (unilateral) or 50 percent (bilateral) rating is 
warranted for pronounced symptoms to include marked 
pronation, extreme tenderness of the plantar surfaces of the 
feet, marked inward displacement and severe spasm of the 
Achilles tendon on manipulation not improved by orthopedic 
shoes or appliances.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5276.

The Board also notes that, when evaluating musculoskeletal 
disabilities, VA may, in addition to applying schedular 
criteria, consider granting a higher rating in cases in which 
the claimant experiences additional functional loss due to 
pain, weakness, excess fatigability, or incoordination, to 
include with repeated use or during flare-ups, and those 
factors are not contemplated in the relevant rating criteria.  
See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 
202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 
C.F.R. § 4.45 are to be considered in conjunction with the 
diagnostic codes predicated on limitation of motion.  See 
Johnson v. Brown, 9 Vet. App. 7 (1996).

At the outset, the Board once again notes that the Veteran 
failed to report for VA medical examinations in July and 
August 2009, which were scheduled to evaluate the current 
severity of his plantar fasciitis and has not shown good 
cause for this failure.  Consequently, the Board is 
evaluating the disability on the basis of the existing 
evidence of record.   See 38 C.F.R. § 3.655(b).

Considering this evidence in light of the above-noted 
criteria, the Board finds that a compensable rating for the 
Veteran's plantar fascitis is not warranted at any point 
since the August 1, 2004 effective date of the grant of 
service connection.

The only post-service medical evidence of record pertinent to 
the Veteran's plantar fasciitis is the report of a May 2004 
QTC examination.  That report reflects the Veteran's 
complaints of pain and stiffness at rest, and pain, stiffness 
and fatigue while standing and walking.  The Veteran noted 
that the plantar fasciitis limited the amount of time he 
could be in a standing position.  The examiner noted that the 
Veteran had been suffering from plantar fasciitis since 1994 
and had had a fasciotomy in June 1999.   

Physical examination revealed no tenderness, weakness, edema, 
atrophy or disturbed circulation in either foot.   Pes planus 
was noted not to be present.   The examiner found that the 
Veteran did have limitations with standing that were due to 
his plantar fasciitis.  He also noted that the Veteran 
required foot supports and that his symptoms of pain were 
relieved by this corrective shoe wear.  Gross examination of 
all the other joints and muscles of the feet and toes was 
within normal limits.  Generally, the examiner found that the 
bilateral foot disability had no effect on the Veteran's 
usual occupation or daily activity.  

The Board finds that this medical evidence reflects that the 
Veteran's bilateral plantar fasciitis symptoms have not been 
any more than mild in nature.  Notably, the Veteran was not 
found to have pes planus and consequently, there are no 
findings that the weight bearing line in either foot is over 
or medial to the great toe, or that there is inward bowing of 
the tendo achillis.   Additionally, the examination did not 
elicit any foot pain, with the examiner specifically finding 
that there was no tenderness in either foot on examination.  
Accordingly, although the Veteran does appear to have pain on 
use of the foot, in the absence of any objective findings of 
other symptomatology, compatible with a higher, 10 percent 
rating under Code 5276,  including pain on manipulation of 
the foot, such a rating is not warranted.   Further, the 
examiner's finding that the Veteran's symptoms and pain were 
relieved by foot supports (i.e. orthotics), also indicates 
that the disability picture is more compatible with a 
noncompensable rating.    

In his January 2006 VA Form 9, the Veteran indicated that he 
had continuous foot pain, including on manipulation, 
difficulty standing and walking, and that he walked with a 
slight limp, which was exaggerated in the mornings and 
evenings.   He also indicated that although he did tell the 
May 2004 examiner that he experienced relief as a result of 
wearing orthotics, he did not imply that he experienced 
complete relief; instead, he indicated that he continued to 
experience pain despite the use of the orthotics, and that 
the disability greatly affected his life and wellbeing by 
degrading his mobility. 

The Board notes that the Veteran is competent to report the 
symptoms he experiences, including pain and decreased 
mobility.  See 38 C.F.R. § 3.159(a)(2); Barr v. Nicholson, 21 
Vet. App. 303 (2007).  However, the matter of whether pain on 
manipulation of the feet is present is an objective finding, 
to be made after n examiner manipulates (e.g. examines) the 
feet, and gauges whether the Veteran experiences pain in 
reaction thereto.  In the instant case, after examining the 
Veteran's feet, the May 2004 examiner did not find that there 
was any pain elicited, and there is otherwise no  objective 
evidence of record indicating that the Veteran experiences 
any pain on manipulation of the feet.  Thus, even if the 
Veteran's assertion that he does not experience complete 
relief through the use of the orthotics is accurate, in the 
absence of demonstrated pain on manipulation of the feet, it 
is still not shown that his symptomatology meets the criteria 
for a higher, 10 percent rating under Code 5276.  The Board 
again emphasizes that the  Veteran was afforded an 
opportunity to undergo a new VA examination in either July or 
August 2009, in order to obtain an objective determination of 
whether his symptomatology was more severe than that found in 
May 2004; however, he failed to report for either 
examination. 

The Board also finds that there is no basis for assignment of 
any higher rating on the basis of functional loss due to 
pain, consistent with 38 C.F.R. §§ 4.40, and 4,45, and 
DeLuca.  In this regard, although the May 2004 VA examiner 
did note that the Veteran had limitations on standing, 
overall he found that the plantar fasciitis had no effect on 
the Veteran's usual occupation or daily activity.  Also, 
although the Veteran reported that the plantar fasciitis 
greatly affected his life and wellbeing by degrading his 
mobility, such loss of mobility was not found on the May 2004 
examination, and there is no other objective evidence of 
record to support this assertion.  Once again, the Board 
notes that the Veteran was afforded the opportunity to obtain 
an additional objective determination of his functional loss 
by undergoing a VA examination in either July or August 2009 
but he failed to report to either examination.  Thus, as no 
significant functional loss has been objectively shown, 
assignment of a higher, 10 percent rating on this basis is 
not warranted.     
     
The Board also finds that no other potentially applicable 
diagnostic code provides a basis for assignment of even the 
minimal, compensable rating of 10 percent.  While the 
Veteran's plantar fasciitis could be evaluated, by analogy, 
to residuals of foot injury under Diagnostic Code 5284, based 
on the objective evidence indicating not more than overall 
mild symptomatology, a compensable rating would not be 
assignable under this code,  as the next higher 10 percent 
rating requires evidence of moderate disability.  38 C.F.R. 
§ 4.71a.  Ratings for foot disability are also available 
under Diagnostic Codes 5277 to 5283 for weak foot, claw foot 
(pes cavus), metatarsalgia, hallux valgus, hallux rigidis, 
hammer toe and malunion or nonunion of tarsal or metatarsal 
bones; however, in the absence of a diagnosis or evidence of 
any of these disabilities, evaluation of the bilateral foot 
disability is not warranted under any of these codes.   Id.  
The service-connected disability also is not shown to involve 
any factors that would warrant evaluation under any other 
provision of VA's rating schedule.

The above determinations are based on application of 
pertinent provisions of 's rating schedule.  Additionally, 
the Board finds that at no point relevant to this appeal has 
the disability under consideration been shown to be so 
exceptional or unusual as to warrant the assignment of any 
higher rating on an extra-schedular basis.  See 38 C.F.R. § 
3.321 (cited to in the December 2005 SOC).

The threshold factor for extra-schedular consideration is a 
finding on the part of the RO or the Board that the evidence 
presents such an exceptional disability picture that the 
available schedular ratings for the service-connected 
disability at issue are inadequate.  See Fisher v. Principi, 
4 Vet. App. 57, 60 (1993).   See also 38 C.F.R. § 
3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, 
Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there 
must be a comparison between the level of severity and the 
symptomatology of the claimant's disability with the 
established criteria provided in the rating schedule for this 
disability.   If the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
disability picture is contemplated by the rating schedule, 
the assigned rating is therefore adequate, and no referral 
for extra-schedular consideration is required.  See VAOGCPREC 
6-96 (Aug. 16, 1996).  Thun v. Peake, 22 Vet. App. 111 
(2009).

If the rating schedule does not contemplate the claimant's 
level of disability and symptomatology, and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms" (including marked interference with 
employment and frequent periods of hospitalization).   38 
C.F.R. 
§ 3.321(b)(1).   If so, then the case must be referred to the 
Under Secretary for Benefits or the Director of the 
Compensation and Pension Service for completion of the third 
step: a determination of whether, to accord justice, the 
claimant's disability picture requires the assignment of an 
extra-schedular rating.  Thun, supra.

In this case, the Board finds that the schedular criteria are 
adequate to rate the disability under consideration.  The 
rating schedule fully contemplates the described 
symptomatology, and provides for ratings higher than that 
assigned based on more significant functional impairment.  
Thus, the threshold requirement for invoking the procedures 
set forth in 38 C.F.R. § 3.321(b)(1) is not met.  See Bagwell 
v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 
Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).

For all the foregoing reasons, the Board finds that there is 
no basis for staged rating of the Veteran's status post 
bilateral plantar fasciitis release, pursuant to Fenderson, 
and that the claim for higher rating must be denied.  In 
reaching these conclusions, the Board has considered the 
applicability of the benefit-of- the-doubt doctrine; however, 
as the preponderance of the evidence is against assignment of 
a higher rating, that doctrine is not for application.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102 4.3; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53- 56 (1990). 
  

ORDER

An initial, compensable rating for status post bilateral 
plantar fasciitis release is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


